Citation Nr: 1523864	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  07-23 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for residuals of a left knee surgery manifested as traumatic arthritis from October 19, 2005 to December 3, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1974 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA), Regional Office (RO) that in pertinent part, continued and confirmed a 10 rating for the residuals of a left knee surgery (arthritis), and awarded a separate rating for instability of the left knee, effective September 14, 2005.  

In April 2011 the Board remanded this case for additional development.  Following completion of the requested action, as well as a continued denial of the Veteran's claim, his appeal was returned to the Board for further appellate review.  Additionally, the Board remanded the issues of entitlement to service connection for disorders involving the right leg, the right foot, bilateral hip, and the lumbar spine.  These claims are currently pending before the agency of original jurisdiction (AOJ) for proper development and adjudication, therefore, these issues are not before the Board at this time.  

At the time of the April 2011 Board remand, this appeal also included a claim for entitlement to an evaluation in excess of 30 percent for the service-connected left knee disability from December 3, 2007.  However, the Veteran withdrew this claim.  Accordingly, the appeal was dismissed by the Board in April 2011.

In a February 2014 decision and remand, the Board denied the Veteran's claim for an increased rating in excess of 10 percent for his service connected left knee disability from October 19, 2005 to December 3, 2007.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  In a January 2015 Joint Motion for Remand (JMR) and Court Order, the Court vacated and remanded the Board's decision that denied entitlement to an evaluation in excess of 10 percent for a left knee disability from October 19, 2005 to December 3, 2007 for action consistent with the terms of the JMR.  

Pursuant the Board's February 2014 decision, the issues of entitlement to service connection for gastroesophageal reflux disease (GERD) and depression, to include as secondary to the Veteran's service-connected left knee (or the medications taken for its treatment), and entitlement to temporary total ratings pursuant to 38 C.F.R. § 4.30 for periods of convalescence following left knee surgeries in 2008 and 2009, had been raised by the record, but had not been adjudicated by the AOJ.  These claims were referred back to the originating agency and are currently pending for proper development and adjudication, therefore, these issues are not before the Board at this time.  


FINDING OF FACT

From October 19, 2005 to December 3, 2007, the Veteran's left knee disability has been manifested by functional losses tantamount to extension to 0 degrees, limitation of flexion to 120 degrees, with severe crepitus, and limitation of motion that is not worsened with repetitive movement; and subjective complaints of constant pain and stiffness, and swelling after weight-bearing activities, and instability, without fatigue, weakness, lack of endurance, redness, heat or locking.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 percent for residuals of a left knee surgery manifested as traumatic arthritis, from October 19, 2005 to December 3, 2007 have not been met.  38 U.S.C.A. §§ 1155, 5010, 5003, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.2, 4.3, 4.6, 4.7, 4.71a, Diagnostic Codes (DC) 5257, 5259, 5260 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Here, VA's duty to notify was satisfied through notice letters dated in September 2005, October 2005, and March 2007 that informed the Veteran of his duty and VA's duty for obtaining evidence and the process by which disability ratings and effective dates are assigned.  

For increased rating claims, the VCAA requires only generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010).  This requirement was met by the September 2005 letter.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, service treatment records, post-service treatment records, a statement from the Veteran's wife, and the Veteran's statements have been obtained and associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  

The Veteran was also provided a VA examination in October 2005 for the disability on appeal.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board finds the examination is adequate for the purpose of evaluating the current status of the Veteran's disability as it involved examination of the Veteran, a review of his pertinent medical history, consideration of the Veteran's reported history, and described the relevant symptomatology related to the disability on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

II.  Analysis

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity.  Id.; 38 U.S.C.A. § 1155. When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt as to the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, the United States Court of Appeals for Veterans Claims has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's service-connected left knee disability has been rated under DCs 5260 and 5257.  Under DC 5257, a 10 percent rating is assigned for slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned for moderate recurrent subluxation or lateral instability, a 30 percent disability rating is assigned for severe recurrent subluxation or lateral instability.  Whereas, DC 5260 addresses limitation of flexion of the leg.  Under these rating criteria, a 10 percent rating is warranted when flexion is limited to 45 degrees.  A 20 percent evaluation is warranted when there is flexion limited to 30 degrees, and a 30 percent evaluation is warranted when there is flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Normal flexion of the knee is to 140 degrees, and normal extension of the knee is to zero degrees.  38 C.F.R. § 4.71a, Plate II (2014).  

Limitation of motion of the knee is evaluated as non-compensable if there is more than 45 degrees flexion and less than 10 degrees extension.  See 38 C.F.R. § 4.71a, DCs 5260, 5261.  A 10 percent evaluation is warranted when extension is limited to 10 degrees or when flexion is limited to 45 degrees.  A 20 percent evaluation is warranted when extension is limited to 15 degrees or when flexion is limited to 30 degrees.  A 30 percent evaluation is warranted when extension is limited to 20 degrees or when flexion is limited to 15 degrees.  A 40 percent evaluation is warranted when extension is limited to 30 degrees, while a 50 percent evaluation is warranted when extension is limited to 45 degrees.  Id.  Moreover, separate ratings for knee extension and flexion can be assigned.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).

In this case, lateral instability and limitation of motion of the knee may be rated separately under DCs 5257 and 5003.  VAOPGCPREC 23-97 (July 1, 1997).  

DC 5010 contemplates traumatic arthritis.  It provides that traumatic arthritis established by X-ray findings is to be evaluated as degenerative arthritis.  38 C.F.R. § 4.71a.  Degenerative arthritis established by X-ray findings will be evaluated on the basis of limitation of motion of the specified joint or joints involved.  Id., DC 5003.  When, however, limitation of motion of the specific joint is noncompensable under the appropriate diagnostic codes, a 10 percent rating is assigned for major joint pain affected by limitation of motion.  A 20 percent evaluation is assignable for X-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  38 C.F.R.           § 4.71a, DC 5003.

DC 5256 provides ratings for ankylosis of the knee.  Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling; unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling; and extremely unfavorable flexion at an angle of 45 degrees or more, is to be rated 60 percent disabling.  38 C.F.R. § 4.71a.

DC 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  Id.

A 10 percent rating is warranted for symptomatic removal of the semilunar cartilage.  38 C.F.R. § 4.71a, DC 5259.  A higher rating is not available under this DC.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, "a legal concept determining whether testimony may be heard and considered," and credibility, "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id. 

The Veteran asserts that his left knee disability is more severely disabling than the current 10 percent rating reflects.  Specifically, he asserts that his symptoms include pain on movement, stiffness, swelling, and giving away, which limits his ability to complete physical activities.  See September 2005 VA Form 21-4138; October 2005 Statement.  

Pertinent medical evidence of record includes a VA examination conducted in October 2005.  The Veteran reported that he had multiple surgical procedures and injections of the knee, all without relief.  He also stated that repeated physical therapy sessions had not helped.  He stated that he had constant pain with constant stiffness, which increased as the day progressed.  He also reported swelling of the knee after weight-bearing activities.  He denied the presence of heat, redness or locking, although he did report instability.  His pain worsened with walking, especially downhill, and after prolonged standing and any lifting or bending.  He described having flare-ups every month that lasted for one to two days, which consisted of severe pain to incapacitation.  He used no assistive devices, such as a cane.  The Veteran worked as a metal fabricator.  He reported that the knee disorder did affect his ability to perform his job, making it difficult to climb ladders or carry heavy loads.  The examiner's report noted normal extension with complaints of pain and flexion to 100 degrees (although the Veteran could bend his knee to 110 degrees with pain).  After repetitive range of motion testing, there was no additional limitation due to pain, fatigue, weakness or lack of endurance after repeated movement.  The knee joint was unstable to Drawer test and there was evidence of severe crepitus.  The diagnosis was traumatic arthritis, with medial and lateral menisectomies.  

Private treatment records and VA outpatient treatment records dated from 2005 to 2007 are also associated with the claims file.  A September 2005 private evaluation shows the Veteran presented with back and leg pain after an injury at work.  Specifically, the Veteran reported that he was lifting a 300 pound set of steps when he twisted his back and felt a sudden onset of pain.  Examination of the left knee reflects normal range of motion.  Valgus was noted to affect the Veteran's gait, but he was capable of toe walking, heel walking, and tandem walking.  See Treatment Record from Upstate Medical Rehabilitation.

An October 2005 VA treatment record shows the Veteran presented with complaints of swelling with no redness or heat.  He was noted to lack full extension by a few degrees with flexion to 100 degrees, with pain and moderate crepitus.  It was also noted that varus and valgus testing demonstrated increased laxity.  

In correspondence dated in November 2006, Dr. D.L.S., a private physician, stated that he had been asked to provide a statement regarding the relationship between the Veteran's leg pain and back pain.  The clinician acknowledged the Veteran had a history of leg pain and was under compensation by the VA.  He stated that the Veteran was under his care for back pain and explained the Veteran had a constant limp, which shifted weight from the effected side.  He did not address any further symptoms of the Veteran's service-connected left knee disability.  Id.

An April 2006 VA treatment record shows the Veteran was noted to have severe DJD of the knee joint and was issued a knee brace.  A subsequent August 2006 MRI showed several abnormalities, to include a possible ligament tear.  

A November 2006 VA treatment record shows the Veteran complained of left knee pain and mild swelling, with decreased range of motion and moderate crepitus associated with discomfort but without locking or acute tenderness.  There was no pedal edema.  The assessment was of internal derangement of the knee.  

A December 2006 physical therapy note shows tenderness along the medial joint line, with parapatellar tenderness.  He complained of constant daily pain.  The joint revealed minimal effusion.  The assessment was of chronic left knee derangement with severe DJD and soft tissue damage.

A July 2007 VA treatment record notes the Veteran called to report that he continued to experience left knee pain and that an orthopedic consult was submitted.  He stated that he was taking the prescribed medication and applying otc arthritic cream with minimal effect.  Additionally, the Veteran reported that he used a cane to assist with ambulation and that he was wearing a knee brace.  

In December 2007, the Veteran underwent another VA examination to determine the severity of his left knee disability.  This examination was the basis of the 30 percent grant.  Therefore, this examination report is not part of the pertinent evidence for the period on appeal from October 19, 2005 to December 3, 2007, and therefore will not be considered in determining the rating for this time frame.

Upon review of the evidence, the Board finds that the Veteran is not entitled to a rating greater than 10 percent from October 19, 2005 to December 3, 2007.  While X-ray evidence revealed traumatic arthritis in the left knee joint in 2006, a 20 percent rating under DC 5003 was not warranted during the time frame in question because DC 5003 allows for the assignment of a 20 percent disability rating only where there is X-ray evidence of arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, which cannot be combined with ratings based on limitation of motion.  Here, there is no clinical finding or X-ray evidence of incapacitating exacerbations and flexion and extension were relatively normal.  Additionally, there was no indication that the Veteran's pain or crepitus caused any functional impairment.  See 38 C.F.R. §§ 4.40, 4.45.  The record did not show the existence of any other service-connected traumatic arthritis in any other major joint and there was no evidence of this disorder resulting in any incapacitating episodes (in fact, while the Veteran indicated that the knee disorder had caused some impact on his job, such as rendering the climbing of ladders and the lifting of heavy objects difficult, he was still able to carry out the duties of a metal fabricator).  The VA examination performed in October 2005 alluded to some instability of the left knee.  However, the record does not indicate that this was present to a moderate degree, particularly since there was no evidence of any falls related to this instability, and the Veteran was still able to climb ladders and carry heavy objects at work.  Nor is there any indication that flexion of the knee was limited to 30 degrees, which would warrant a 20 percent evaluation.  The October 2005 VA examination noted extension to 0 degrees, with pain, and flexion to 120 degrees without pain.  Significantly, after repetitive range-of-motion testing of each knee, there was no additional limitation of joint function due to pain, fatigue, weakness or lack of endurance, such as would warrant a higher evaluation pursuant to 38 C.F.R. § 4.45.  There is also no evidence that would warrant a separate rating for limitation of extension of the left knee during the period in question.  

Additionally, as indicated above, during the October 2005 VA examination, the Veteran described having flare-ups every month that lasted for one to two days, which consisted of severe pain to incapacitation.  The Board finds that with the exception of the Veteran's reports during the VA examination, there is no medical evidence of record showing complaints or treatment of flare-ups from October 19, 2005 to December 3, 2007.

The remaining DCs allowing for ratings of the knees are inapplicable.  DC 5256 does not apply, as the medical records do not show any finding of ankylosis in the left knee.  DC 5262 for malunion of the tibia and fibula is not relevant, as X-rays show no evidence of this kind of impairment.  DC 5263 is not applicable as the medical evidence does not show that the Veteran has genu recurvatum.  There has been no X-ray or MRI evidence of dislocation of semilunar cartilage such that a separate rating under DC 5258 would be applicable at any time during this period.  Finally, while a 10 percent rating is warranted under DC 5259, such a rating is assignable when the disability is symptomatic.  Here, to assign a separate rating for any one of the symptoms, such as pain or limitation of extension or crepitus example, would result in impermissible pyramiding.  38 C.F.R. § 4.14.  The disabling effects of pain and crepitus have been considered in evaluating the Veteran's service-connected left knee disability, to include limited movement.  The Veteran's complaints of pain were considered in the level of impairment and loss of function attributed to his disability.  There was no showing of a compensable loss of flexion and limitation of extension was normal according to the October 2005 VA examination report and is also consistent with VA and private treatment records.  Therefore, the Board concludes that a rating in excess of 10 percent is not warranted.

The Veteran's statements with respect to his limited physical activity and difficulty standing due to the symptoms of his left knee disability are considered to be competent evidence within his personal experience.  The Board has also given consideration to the October 2005 statement from the Veteran's wife.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the objective clinical findings by medical professionals aware of his symptoms more probative than the Veteran's statements.  The October 2005 examiner is a medical professional, and was able to review the record, including the Veteran's history and opinions, and provided an objective opinion regarding the degree of functional loss exhibited.  The examiner considered the Veteran's history and provided an opinion supported by rationale that is consistent with the remainder of the record.

Finally, the Court's January 2015 JMR provides that there appears to be conflicting evidence concerning the DCs under which the Veteran's left knee disability has been rated since 1993.  Specifically, the March 2006 rating decision reflects that the Veteran's left knee arthritis residuals had been rated under DC 5260 since 1993.  While a "March 2008" rating decision reflects the Veteran's left knee arthritis was rated under DC 5261 for limitation of extension of the leg since 1993 (of record is a January 2008 rating decision).  As indicated above, on December 3, 2007, the Veteran underwent another VA examination to determine the severity of his left knee disability.  This examination revealed that left knee extension was limited to 20 degrees, and therefore was the basis of the January 2008 rating decision, where the RO assigned a 30 percent rating under DC 5261 for limitation of extension effective December 3, 2007.  Therefore, this examination report is not part of the pertinent evidence for the period on appeal from October 19, 2005 to December 3, 2007.

The March 2006 rating decision, however, accurately reflects that a 10 percent rating was assigned from April 21, 1993 for the Veteran's left knee disability under DC 5260.  Although the January 2008 rating decision does reflect that the Veteran's left knee disability was rated under DC 5261, notably, it reflects that a 10 percent rating was assigned from April 21, 1993 and a 30 percent rating was assigned from December 3, 2007.  

As discussed above, limitation of motion of the knee is evaluated as non-compensable if there is more than 45 degrees flexion and less than 10 degrees extension.  See 38 C.F.R. § 4.71a, DCs 5260, 5261.  A 10 percent evaluation is warranted when extension is limited to 10 degrees or when flexion is limited to 45 degrees.  A 20 percent evaluation is warranted when extension is limited to 15 degrees or when flexion is limited to 30 degrees.  A 30 percent evaluation is warranted when extension is limited to 20 degrees or when flexion is limited to 15 degrees.  A 40 percent evaluation is warranted when extension is limited to 30 degrees, while a 50 percent evaluation is warranted when extension is limited to 45 degrees.  Id.  

Here, the evidence of record shows the Veteran underwent a VA examination in July 1993 to determine the nature and etiology of his left knee disability.  The examiner's report reflects the left knee was "nontender with excellent range-of-motion, 5 to 100 degrees."  There was marked crepitance and pain of the left patella femoral.  The examiner's impression was moderate degenerative arthritis of the left knee secondary to open meniscectomies from previous trauma.  It was not shown that the Veteran had reduced range of motion, loss of strength, or instability, thus the 10 percent rating assigned is consistent with a 10 percent rating under DC 5260, and the limitation of extension to 5 degrees is consistent with a non-compensable rating under DC 5261.  

III.  Additional Considerations

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected left knee disability is fully contemplated by the rating criteria.  There is nothing exceptional about the service-connected disability.  The degrees of disability exhibited by the Veteran's service-connected left knee disability are fully contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extra-schedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Last, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  However, in a June 2013 written brief presentation, the Veteran, through his repetitive raised a claim for entitlement to a TDIU and asserts that the Veteran "largely blames retiring on his knee."  However, given that there are additional claims for service connection pending before the originating agency for initial adjudication, the Board finds that the matter of a TDIU is deferred pending the adjudication of the service connection claims referred back to the RO in the Board's February 2014 remand.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined "when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).  


ORDER

A rating in excess of 10 percent for residuals of a left knee surgery manifested as traumatic arthritis, from October 19, 2005 to December 3, 2007, is denied.



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


